Exhibit 10.3

FOURTH SUPPLEMENTAL INDENTURE

FOURTH SUPPLEMENTAL INDENTURE (this “Fourth Supplemental Indenture”) dated as of
February 1, 2008, among GA INDUSTRIES HOLDINGS, LLC, a Delaware limited
liability company (the “New Guarantor”), an indirect subsidiary of RBS GLOBAL,
INC. (or its successor), a Delaware corporation (the “Company”), REXNORD LLC, a
Delaware limited liability company, f/k/a REXNORD CORPORATION, a Delaware
corporation (“Rexnord” and, together with the Company, the “Issuers”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as trustee
under the indenture referred to below (the “Trustee”).

WITNESSETH:

WHEREAS, the Issuers and the existing Guarantors have heretofore executed and
delivered to the Trustee an indenture (as amended, supplemented or otherwise
modified, the “Indenture”) dated as of July 21, 2006, providing for the issuance
of the Issuers’ 11 3/4% Senior Subordinated Notes due 2016 (the “Securities”),
initially in the aggregate principal amount of $300,000,000;

WHEREAS, Section 4.11 of the Indenture provides that under certain circumstances
the Issuers are required to cause the New Guarantor to execute and deliver to
the Trustee a supplemental indenture pursuant to which the New Guarantor shall
unconditionally guarantee all the Issuers’ Obligations under the Securities and
the Indenture pursuant to a Guarantee on the terms and conditions set forth
herein; and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee, the Issuers and
the existing Guarantors are authorized to execute and deliver this Fourth
Supplemental Indenture;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the New
Guarantor, the Issuers and the Trustee mutually covenant and agree for the equal
and ratable benefit of the holders of the Securities as follows:

17. Defined Terms. As used in this Fourth Supplemental Indenture, terms defined
in the Indenture or in the preamble or recital hereto are used herein as therein
defined, except that the term “Holders” in this Guarantee shall refer to the
term “Holders” as defined in the Indenture and the Trustee acting on behalf of
and for the benefit of such Holders. The words “herein,” “hereof” and “hereby”
and other words of similar import used in this Fourth Supplemental Indenture
refer to this Fourth Supplemental Indenture as a whole and not to any particular
section hereof.

18. Agreement to Guarantee. The New Guarantor hereby agrees, jointly and
severally with all existing Guarantors (if any), to unconditionally guarantee
the Issuers’ Obligations under the Securities and the Indenture on the terms and
subject to the conditions set forth in Article 11 of the Indenture and to be
bound by all other applicable provisions of the Indenture and the Securities and
to perform all of the obligations and agreements of a Guarantor under the
Indenture.

19. Notices. All notices or other communications to the New Guarantor shall be
given as provided in Section 13.02 of the Indenture.

20. Ratification of Indenture; Fourth Supplemental Indenture Part of Indenture.
Except as expressly amended hereby, the Indenture is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect. This Fourth Supplemental Indenture shall form a part
of the Indenture for all purposes, and every holder of Securities heretofore or
hereafter authenticated and delivered shall be bound hereby.

21. Governing Law. THIS FOURTH SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

22. Trustee Makes No Representation. The Trustee makes no representation as to
the validity or sufficiency of this Fourth Supplemental Indenture.

23. Counterparts. The parties may sign any number of copies of this Fourth
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

24. Effect of Headings. The Section headings herein are for convenience only and
shall not effect the construction thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Supplemental
Indenture to be duly executed as of the date first above written.

 

GA INDUSTRIES HOLDINGS, LLC By:  

/s/ PATRICIA M. WHALEY

Name:   Patricia M. Whaley Title:   Vice President, General Counsel & Secretary
RBS GLOBAL, INC. By:  

/s/ PATRICIA M. WHALEY

Name:   Patricia M. Whaley Title:   Vice President & General Counsel REXNORD LLC
By:  

/s/ PATRICIA M. WHALEY

Name:   Patricia M. Whaley Title:   Vice President & General Counsel WELLS FARGO
BANK, NATIONAL ASSOCIATION, AS TRUSTEE By:  

/s/ JANE Y. SCHWEIGER

Name:   Jane Y. Schweiger Title:   Vice President

Fourth Supplemental Indenture – 11-3/4% Senior Subordinated Notes due 2016